Irvin, J.
This cause came up on error to the district court for Crawford county, on a judgment given at its May term, 1842.
In the court below, the plaintiffs declared against the defendant in trespass, for felling, cutting, etc., the timber upon school section 16. To that the defendant pleaded the general issue, whereupon came a jury, who found a verdict in favor of the plaintiffs, upon which a judgment was rendered by the court.
Among the papers of this case is found and brought to the attention of the court, an assignment of errors, which purports to embody and set forth reasons offered in arrest of judgment in the district court; but as they were not made part -of the record by a bill of exceptions, this court cannot take any notice of them, as they could alone be made a part of the record in that way. Lessee of Fisher v. Cockerill, 5 Peters, 248; Gratz v. Gratz, 4 Rawle, 411; Ashley v. Sharp, 1 Littell, 166; Vanlandingham v. Fellows, 1 Scam. 233; and a number of authorities referred to by this court in the case of Haney v. Clark, ante.
There is no reason why this court should disturb the judgment of the court below, for aught that appears in the record; and inasmuch as the matter sought to be complained of does not appear in such a shape as to be *386noticed by tMs court, the judgment of the district court is affirmed, with costs and damages at the rate of seven per centum per annum from the date of said judgment.